Citation Nr: 1821200	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones. 

2.  Entitlement to service connection for residuals of heat stroke.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  





INTRODUCTION

The Veteran served on active duty in the United States Army from August 2000 to November 2002.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In correspondence dated November 7, 2017, the Veteran waived his right to have newly submitted evidence considered by the RO.  Moreover, as the Veteran's substantive appeal (VA Form 9) was received after February 2, 2013, he is presumed to waive RO review of evidence submitted after a substantive appeal is received by the Board.  

The Board notes that the Veteran was scheduled for a videoconference hearing before the Board on November 15, 2017.  He was notified of the date, time and location of the hearing in letters dated October 13, 2017 and November 10, 2017; however, he failed to appear.  Significantly, the Veteran did not submit a request for postponement prior to the Board hearing or a written motion for a new hearing date within 15 days following the scheduled hearing date.  Given the above, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (c)-(d) (2017).


FINDINGS OF FACT

1.  The Veteran currently suffers from kidney stones that had their onset during service. 

2.  The evidence does not demonstrate that the Veteran currently suffers from heat stroke or the residuals thereof. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney stones have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for residuals of heat stroke are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO issued pre-adjudicatory notice to the Veteran in November 2011 that satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records were obtained, and VA examinations were provided in November 2011 and May 2014.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R.  § 3.303(d).

Certain chronic diseases, such as calculi of the kidney, bladder or gallbladder, are subject to presumptive service connection if there is a combination of manifestations sufficient to identify the disease entity in service, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement that the evidence show continuity since service.  38 C.F.R. § 3.303.  Service connection may also be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In both cases, the presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307.

If a chronic disease noted during service or in the presumptive period is not, in fact, shown to be chronic, or if the diagnosis of chronicity may be legitimately questioned, presumptive service connection can be established by showing a continuity of symptomatology after discharge from service.  38 C.F.R. § 3.303(b). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Kidney Stones

The Veteran asserts that he suffers from kidney stones as a result of multiple episodes of heat stroke he experienced during service.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to service connection for kidney stones.  

At his November 2011 VA examination, the Veteran reported suffering from kidney stones in recent years.  In May 2014, a VA examiner diagnosed the Veteran with nephrolithiasis (or kidney stones), noting that the Veteran experiences hematuria (or blood in the urine) and flank pain as a result of his condition, and that he takes medication non-continuously and subscribes to a low oxalate diet.  As recently as November 2017, the Veteran submitted a letter from a doctor confirming that the Veteran is currently diagnosed with bilateral nephrolithiasis and that he continues to follow a prescribed diet and take prescription medication for his condition.  Accordingly, the Board finds that the Veteran currently suffers from kidney stones. 

With regard to whether the Veteran's kidney stones were incurred in service, the evidence shows that the Veteran experienced such during service in conjunction with episodes of heat stroke.  

The Veteran's service records demonstrate that the Veteran suffered multiple episodes of heat stroke or heat exhaustion during service and that he was ultimately medically discharged from the Army on this basis.  A Medical Evaluation Board (MEB) in May 2002 found that, on April 13, 2002, the Veteran suffered from heat exhaustion during a 20 kilometer road march that resulted in loss of consciousness, heat cramps and dehydration.  This is confirmed in multiple service treatment notes throughout April 2002.  The MEB also explained that this was the Veteran's third episode of heat exhaustion during service.  

The Veteran's service records do not explicitly state that the Veteran suffered from kidney stones during service as a result of these episodes of heat exhaustion or otherwise.  However, the MEB mentioned that the Veteran's May 14, 2002 urinalysis was positive for blood in the urine and that, by May 29, 2002, this had resolved.  As stated above, blood in the urine is a symptom of the Veteran's kidney stones since service.  In addition, the Veteran provided a buddy statement from a Health Care Specialist Combat Medic that treated him during service.  The medic recounted that the Veteran came to his aid station on several occasions complaining of pain in the left flank / groin area and with trouble urinating; and that on one occasion he passed a tiny stone.  In line with the MEB's report, the medic recounted that the Veteran was sent for a urinalysis and that it came back positive for blood in the urine.  The medic stated that the Veteran was sent for the urinalysis because he was showing signs of kidney stones.  The Veteran also provided a statement from his Squad Leader who confirmed that the Veteran complained of pain while under his supervision, that he had to go to the aid station a couple of times, and that he was confirmed to have kidney stones.  

These servicemen are competent to provide evidence of their experience with the Veteran and what they observed with regard to his symptoms and treatment; and there is no apparent reason to doubt the credibility of their statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, their recollection is entitled to great probative weight. 

The medic's statement that the Veteran passed a tiny stone and was otherwise showing signs of kidney stones is particularly probative because he is medically trained and thus competent to identify medical conditions that he observed or examined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.). 

Based on the foregoing, the Board finds that there is sufficient evidence to show that the Veteran's kidney stones had their onset in service.  While the Veteran's service records do not show a specific diagnosis of kidney stones in service, they do show blood in his urine, and there is a competent and credible statement from a medic that he was treated for passing a stone in service. 
In addition, in a letter dated October 2017, the Veteran's doctor stated that it is at least as likely as not that the Veteran's kidney stones are a direct result of the heat injury he suffered in service.  The doctor noted that the Veteran had no history of kidney stones until his heat injury in service and explained that the severe dehydration and overheating he experienced in a hot climate pre-exposed him to develop kidney stones.  The Veteran's duty station at that time was Fort Bragg, North Carolina.  To support his conclusion, the doctor noted that the Veteran was under his care since 2012 and that he had reviewed the Veteran's medical history, service records and post-service treatment records.  He also noted that the Veteran has a long history of kidney stones since service.  Indeed, the Veteran's post-service treatment notes indicate that the Veteran has suffered from kidney stones consistently since service, including in 2004, 2005, 2006, 2008, 2011, 2013, 2014, 2015 and 2016.  The doctor concluded that in his personal experience and in the medical literature, it is known that high temperatures are related to dehydration, which in turn leads to higher concentration of calcium and other minerals in the urine that contribute to the development of kidney stones. 

In assigning probative weight to a medical opinion, the Board must consider whether it is: (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It may also consider whether the examiner had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough, detailed and definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9   (2000).  

The November 2017 opinion is adequate to address the Veteran's claim, as it is predicated on a review of the Veteran's service and post-service medical history, it includes a description of the Veteran's experience with kidney stones, and it contains an adequate medical opinion along with reasons and bases for the opinion rendered.  Accordingly, it is entitled to great probative weight.  Furthermore, the determination that the Veteran's kidney stones are linked to his heat injury in service is supported by a May 2014 letter from the Veteran's primary care provider that reached the same conclusion. 
Taken together with the competent and credible lay statements provided by the Veteran and the Veteran's service records, the Board finds that the requirements for service connection for kidney stones have been met.  

Heat Stroke

The Veteran contends that he suffers from the residuals of heat stroke that he incurred during service.  However, with the exception of kidney stones already addressed above, the record does not indicate that the Veteran currently suffers from heat stroke or any other residuals thereof.  

At his November 2011 VA examination, the Veteran recounted instances of heat stroke during service; however, he did not report any episodes since service, or any symptoms or conditions related thereto (again, with the exception of kidney stones).  He specifically denied a history of headaches, dizziness and weakness.  Accordingly, the examiner found that the Veteran's episodes of heat stroke in service were discrete events.  The Veteran's May 2014 VA examination focused solely on the Veteran's kidney stones without any mention of heat stroke.  

Moreover, a review of the other medical evidence of record does not reveal any complaints of heat stroke or a related disability since service.  In his July 2014 Form 9, the Veteran stated that he "can't seem to regulate [his] body temperature in the hot weather" and that he is "heat intolerant" and "prone to dehydrating easily."  However, there is no indication that the Veteran suffers from a current disability reflected by these symptoms nor has the Veteran alleged that he suffers from any particular condition related thereto. 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim); see also Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted) dismissed in part and vacated in part on other grounds in Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001). 

Accordingly, the Board finds that the Veteran is not entitled to service connection for the residuals of heat stroke because there is insufficient evidence to show that he suffers from heat stroke or any condition related thereto.  On this basis, the claim must be denied.  


ORDER

Service connection for kidney stones is granted. 

Service connection for residuals of heat stroke / heat exhaustion is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


